DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment/Comments
This Office Action is in response to the Response to Election/Restriction filed on 10/10/2020.  Examiner acknowledged that claims 1-20 are pending.  The claims have been considered and after a comprehensive search of the prior art, the claims are allowable.
The information disclosure statement (IDS) submitted on 02/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wonki Park on 03/04/2021.
The application has been amended as follows: 
Claim(s):
16. (Currently Amended) An electronic device comprising:
a housing including:
a first plate,
a second plate facing away from the first plate, and
a side member surrounding a space between the first plate and the second plate;
and
a 5G antenna module including:
an antenna structure disposed in the housing, and including:
a second printed circuit board including a first surface facing in a first direction,
a second surface facing away from the first surface,
at least one conductive region between the first surface and the second surface, 
an antenna array formed at [[at]] least a portion of the second printed circuit board, the at least one conductive region operating as a ground with respect to the antenna array, and
a first wireless communication circuit electrically connected to the antenna array and configured to transmit and/or receive a first signal having a frequency between 6 GHz and 100 GHz, the first wireless communication circuit configured to feed a power to the antenna array to communicate through a millimeter wave signal,
wherein the first printed circuit board (PCB) includes:
a second wireless communication circuit electrically connected to the at least one conductive region and configured to transmit and/or receive a second signal having a frequency between 400 MHz and 6 GHz, and
a ground region, and
wherein the second wireless communication circuit is configured to:
feed the power to an electrical path at least including the at least one conductive region, and
transmit or receive a signal in a different frequency band different from a frequency band of the millimeter wave signal based on the electrical path supplied with the power and the ground region.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 1-20 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…a 5G antenna module including:…at least one conductive region operating as a ground with respect to the antenna array…and transmit or receive a signal in a different frequency band different from a frequency band of the millimeter wave signal based on the electrical path supplied with the power and the ground region." and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-15 are allowed as being dependent on claim 1).
"…a 5G antenna module including…an antenna array formed at least a portion of the second printed circuit board, the at least one conductive region operating as a ground with respect to the antenna array…and transmit or receive a signal in a different frequency band different from a frequency band of the millimeter wave signal based on the electrical path supplied with the power and the ground region." and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 16, (claims 17-20 are allowed as being dependent on claim 16).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Teshima (US 2017/0062953).
Teshima discloses an electronic device having an antenna array and a radio frequency module.  However, Teshima fails to disclose a 5G antenna module including…an antenna array formed at least a portion of the second printed circuit board, the at least one conductive region operating as a ground with respect to the antenna array…and transmit or receive a signal in a different frequency band different from a frequency band of the millimeter wave signal based on the electrical path supplied with the power and the ground region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.